Report Date: Deeeinber ';', 2018

PRUB 12(_`
(a*|\‘\)
United States District Court
§ALED tN THE u.s. DisTRteT cotter
for the STERN DlSTRtCT OF WASH|NGTON
Et\stel‘tl District of Washington DEE 1 n luis
Petition for Warrant or Summt)tts for Oi`i`endcr Under Supcr\§g°£“ F MCAVOY CLER
' t K
_-_-_.___'_”"__*--______,} DE
YAK|MA. WASHINGTON
Name ot“()l`t`ender: Rocky J Foglcr Casc Nu:nber: 0980 l:14CR02083-LRS-1

Address ofO{fender:_akinia, Wasltington 98902

Narne ot`Sentcncing Judicial Of`i'teer: 'I`he I-Ionorable Lonny R. Sulto, Senior U.S. District lodge

Datc ol`Original Scntenee: lone 9. 2015

Original Ofl`ense:

Original Sentence:

Asst. U.S. Attorney:

Def`ense Attorney:

Felon in l’ossession oi`a I"ireartn and Ammunition, 18 U.S.C. § 922(§)(1) and 924(21)(2`)

Prison - 46 months; 'l`ype OfSupet‘vision: Supervised Reiease
'I`SR - 36 months

Thomas .l. lianlon Date Sttpervision Comineneed: February 9, 2018

Paul Shelton Date Supervision Expires: Fehruary B, 2021

 

l’ETl'I`lONING Tl~ll§ COUR'I`

'l`o incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 08!01)'2018; 09126)'201 8; and 1 HZ 020 I S.

'l`hc probation officer believes that the offender has violated the following condition ol`supervision!

Violation Ntunber

8

Naturc of Noncotnplianee

 

Mandatorv Condition # 3: 'l`lie defendant shall not unlawfully possess a controlled
Subslanee. The defendant shall refrain l`ront atty unlawful ttse oi`a eontrolled substance 'l`he
defendant shall Submit to otte drug test within 15 days ol` release l`rorn imprisonment and at
least two periodic drug tests thereafter, as determined by the eotu't.

Sugporting Evitience: Mr. Fogler is considered to bc in violation ot` his conditions ol`
supervision by possessing controlled substances, methamphetamine and heroin, on
Novernbcr 29, 2018, Yaltima County Superior Cottrt ease number 18-1-0226?-9.

On February 9, 2018, this of|"teer met with Mr. Fogler upon his release from Bureatt of`
Prisons custody. Mr. Fogler reviewed. via his sister`s Ameriean Sign Language interpreting1
and signed the judgment and scntenec, which outlined tltc conditions of his tenn oi`
supervised release.

On November29, 201 B, per Yaltitna l’oliee Department incident report number 18Y04H?42,
Mr. Fogier was contacted by officers after reports ol`a subject seen driving a vehicle in the
area of6 10 North 6"‘ Strect, in the city of`Yaltima. This subject exited the vehicle and began
knocking on doors and acting very suspicious ’I`hc subject was located in the area and was

l’rubl.lC

Re: Fogler, Roel<y J
Deccmber 7, 2018

Page 2

identified as Roeky Foglcr. He was arrested on a federai warrant. /\ search was conducted
incident to arrest. During this search, officers located a small white baggy in Mr. Foglcr’s
coat pockct. Mr. Fogler was asked if the white powdery substance in the baggy was
methamphetamine and he shook his head up and down. Moments latcr, a small plastic baggy
with a brown sticky substance inside of it believed to be heroin was found on Mr, l"oglcr.
tie also was in possession of stolen property in the form ol`various cheek books and credit
cards issued to other individuals

thn officers looked into Mr. Foglcr`s vehicle, they saw a gun laying in the front passenger
seat in plain view. An officer saw a black and silver ritle. 'I`hc bolt on the rifle was back and
the chamber open. Thc rific appeared to be a muzzle loader. A search warrant for the
vehicle was requested in order to ascertain ifthe suspected muzzle loader is a iirearn‘t.

Thc U.S. Probation Ofl`tcc respectfully recommends thc Court incorporate the violation contained in this petition in
future proceedings with the violations previously reported to the Court.

l declare under pcnaity ofperjiuy that the foregoing is true and correct.

Exectitcd on: Decernbcr 'r', 2018

 

s)'Artut‘o Santana

 

Arturo Santana
U.S. l’robation Ofiiccr

 

THE COURT ORDERS

§!_\HH
'\_l_li__.l

i_t l_\
ha l\_r

No Aetion

The lssuance of a Warrant

The Issuanee of a Summons

The incorporation of the violation(s) contained in this
petition with the other violations pending before the
Court.

Defendant to appear before the lodge assigned to the
case.

Defcndant to appear before the Magistrate Judgc.

Othcr Yj£>

(

V
Signature of.ludieial Ot`f`teer

/ 2-///»;// s

Dac

